Allowability Notice

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-7 and 9-20 are allowed. 

	Allowable Subject Matter

The following is an examiner’s statement of reasons for allowance: As to claim 1, the following
limitations are novel and not obvious over the art of record in combination with the remaining
limitations “a power module including instructions that when executed by the one or more processors cause the one or more processors to, in response to the device associated with the transceiver entering a low power mode while the transceiver remains in a powered mode, analyze communications received in the transceiver to determine whether at least one of the communications satisfies a wake condition for waking the device out of the low-power mode, wherein the transceiver communicates via a communication network of a vehicle; and a communication module including instructions that when executed by the one or more processors cause the one or more processors to perform a network function on behalf of the device when the device is in the low-power mode, wherein the communication network is a control area network (CAN) bus of the vehicle, and wherein the transceiver is integrated onto a system basis chip (SBC) with the device. “. 

As to claims 2-7, the claims are allowed as being dependent from an allowable claim.

As to claim 9, the claim are allowed as applied to claim 1 above with similar limitations.

As to claims 10-13, the claims are allowed as being dependent from an allowable claim.

As to claim 14, the claim are allowed as applied to claim 1 above with similar limitations.

As to claims 15-20, the claims are allowed as being dependent from an allowable claim.

Any comments considered necessary by applicant must be submitted no later than the payment
of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such
submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAUTAM SHARMA whose telephone number is (571)270-7182.  The examiner can normally be reached on 11am-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 571-272-3940.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/GAUTAM SHARMA/            Examiner, Art Unit 2467

/HASSAN A PHILLIPS/            Supervisory Patent Examiner, Art Unit 2467